Citation Nr: 0501030	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right leg 
disability.

2.  Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1945 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for right 
leg disability and prostate cancer.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant does not have a current right leg 
disability.

2.  The  appellant has prostate cancer.

3.  There is no evidence of exposure to ionizing radiation in 
service.

4.  There is no competent evidence of a causal connection 
between the appellant's current prostate cancer and his 
claimed ionizing radiation exposure or his active military 
service.

CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Service connection for prostate cancer, including as 
secondary to exposure to ionizing radiation is denied.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims of entitlement to 
service connection for right leg disability and prostate 
cancer.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).


The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claims, 
and the responsibility for obtaining it, by letters dated in 
May 2001 and March 2002.  The letters informed the appellant 
what evidence and information VA would be obtaining as well 
as the evidence that the appellant needed to provide.  The 
letters explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The appellant was also advised in the May 2001 and March 2002 
letters that he should submit any additional information or 
evidence regarding his claims, or advise VA as to its 
whereabouts, thus in satisfaction of the fourth element of 
the Pelegrini inquiry.  In addition, the August 2002 rating 
decision on appeal, the statement of the case (SOC), and 
multiple supplemental correspondence, also reviewed the 
applicable law and the evidence of record, all during the 
pendency of appellate review.  The May 2001 and March 2002 
letters also specifically addressed the legal requirements of 
a service connection claim.  Therefore, the Department's duty 
to notify has been fully satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the May 2001 and March 2002 duty to assist 
letters were provided to the appellant prior to the initial 
adjudication of his claims in August 2002.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notification letters are also legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The claims file also contains private medical 
records, VA medical records, Naval Environmental Health 
Center Detachment-Naval Dosimetry Center records, Defense 
Threat Reduction Agency (DTRA) records, and the appellant's 
own contentions.  As such, VA has no outstanding duty to 
assist the appellant in obtaining any additional information 
or evidence.  At every stage of the process, the appellant 
was informed of the information needed to substantiate his 
claims, and VA has obtained all evidence identified by the 
appellant.  Therefore, the Board finds that all indicated 
medical records have been obtained and the appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

In the circumstances of this case, there is no duty on the 
part of VA to provide a medical examination, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  The appellant has not done so, and no evidence 
thus supportive has otherwise been obtained.  Here, as in 
Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
appellant's current disabilities, to include right leg 
disability and prostate cancer, are related to his military 
service.  38 U.S.C.A § 5103A(d); cf. Charles  v. Principi, 16 
Vet. App. 370 (2002).  

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Service Connection for Right Leg Disability

The appellant contends that he incurred a right leg 
disability as a result of his active military service.  
Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection may still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

The Board has thoroughly reviewed all of the evidence of 
record, to include, but not limited to, service medical and 
service personnel records, VA medical records, private 
medical records, and the appellant's own contentions.  
However, the competent and probative evidence of record shows 
that the appellant does not have a current right leg 
disability within the meaning of the law, and his claim thus 
fails upon the first prong of the Hickson inquiry. 

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  

Other than the appellant's own contentions, the claims file 
is devoid of any mention of either treatment for or diagnosis 
with a right leg disability.  The appellant's service medical 
examination records upon entry and discharge from active 
service dated in July 1945 and August 1946 respectively show 
that his body systems, including his spine and extremities 
(bones, joints, muscles, feet) were normal.  The Board 
additionally notes that the appellant's private medical 
records dated from October 2000 to April 2001 as well as his 
VA medical records dated in October 2001 similarly do not 
indicate any post service treatment for or diagnosis with a 
right leg disability.

With respect to the appellant's contention that he is 
nevertheless currently diagnosed with a right leg disability, 
the appellant is a layperson without medical training and is 
simply not qualified to render medical opinions as to maters 
such as diagnosis and etiology of disorders and disabilities, 
his opinion is not competent medical evidence and is entitled 
to no weight or probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159(a)(1) (2003) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In sum, because there is no competent evidence of a current 
right leg disability, the Board would need to resort to 
speculation to find that the appellant is disabled, and such 
does not trigger the benefit-of-the-doubt doctrine.  The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). 


III.  Service Connection for Prostate Cancer

The appellant contends that he incurred prostate cancer as a 
result of his active military service.  Specifically, the 
appellant contends that his prostate cancer is attributable 
to his exposure to ionizing radiation while aboard the USS 
SAN SABA, which he contends was docked in the Nagasaki 
harbor.  (See Statement in Support of Claim, VA-Form 21-4138, 
August 2001).  Having carefully considered the appellant's 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

First, the law provides that there are certain types of 
cancer which shall be presumptively service-connected if such 
disease becomes manifest in a radiation-exposed veteran.  
38 U.S.C.A. § 1112 (c)(West 2002); 38 C.F.R. § 3.309(d) 
(2004).  Those diseases which can be presumptively service-
connected in a radiation-exposed veteran are: leukemia (other 
than chronic lymphocytic leukemia); thyroid cancer; breast 
cancer; pharynx cancer; esophageal cancer; stomach cancer; 
small intestine cancer; pancreatic cancer; multiple myeloma; 
lymphomas (except Hodgkin's disease); bile duct cancer; gall 
bladder cancer; urinary tact cancer (which does not include 
prostate cancer according to the regulations); liver cancer; 
salivary gland cancer; Bronchiolo-alveolar carcinoma; brain 
cancer; colon cancer; bone cancer; lung cancer; and ovarian 
cancer.  38 C.F.R. § 3.309(d) (2004).

Thus, the initial inquiry is whether the appellant is 
currently diagnosed with one of the aforementioned diseases, 
which is subject to presumptive service connection in a 
radiation-exposed veteran.  The Board notes that competent 
and credible medical evidence, in the form of private medical 
records dated in March 2001, shows that the appellant is 
currently diagnosed with prostate cancer.  However, prostate 
cancer is not listed as a disease which is subject to 
presumptive service connection in radiation-exposed veterans.  
38 C.F.R. § 3.309(d) (2004).  In fact, the notes following 
38 C.F.R. § 3.309(d) specifically define the term "urinary 
tract" to not include prostate cancer.

Accordingly, in the absence of competent and credible 
evidence of record which shows that the appellant is 
currently diagnosed with a disease subject to presumptive 
service-connection, the appellant is not entitled to service 
connection on that basis.  Walls v. Brown, 5 Vet. App. 46 
(1993) (determination of Board denying service connection for 
the cause of the veteran's death under 38 C.F.R. § 3.311(b) 
held to be correct on the basis that disease claimed was not 
one of the radiogenic diseases defined or listed under that 
provision); Lauginiger v. Brown, 4 Vet. App. 214 (1993) 
(arthritis is not a recognized radiogenic disease and, thus, 
cannot be service-connected based upon exposure to ionizing 
radiation).

While the appellant is not entitled to presumptive service 
connection pursuant to 38 C.F.R. § 3.309(d), service 
connection may nevertheless be awarded where it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree, and it is contended 
that the disease was the result of exposure to ionizing 
radiation.  38 C.F.R. § 3.311 (2004).  In these cases, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  Id.  

For purposes of 38 C.F.R. § 3.311 the term "radiogenic 
disease" includes the following: all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; thyroid 
cancer; breast cancer; lung cancer; bone cancer; liver 
cancer; skin cancer; esophageal cancer; stomach cancer; colon 
cancer; pancreatic cancer; kidney cancer; urinary bladder 
cancer; salivary gland cancer; multiple myeloma; posterior 
subcapsular cataracts; non-malignant thyroid nodular disease; 
ovarian cancer; parathyroid adenoma; tumors of the brain and 
central nervous system; cancer of the rectum; lymphomas other 
than Hodgkin's disease; prostate cancer; and any other 
cancer.  38 C.F.R. § 3.311 (b)(2) (2004).  

As previously discussed, the appellant's private medical 
records dated in March 2001 contain a current diagnosis of 
prostate cancer, which is listed under 38 C.F.R. § 3.311 as a 
radiogenic disease.  The appellant's private medical records 
indicate that prostate cancer was initially manifested in 
March 2001, or 5 years or more after his alleged exposure to 
ionizing radiation.  38 C.F.R. § 3.311 (b)(5)(iv) (2004).

The next step in the 38 C.F.R. § 3.311 inquiry is to 
determine whether the appellant has been exposed to ionizing 
radiation, as alleged by the appellant to have been sustained 
through his presence in Nagasaki, Japan while serving as a 
deckhand aboard the USS SAN SABA.  (See Statements in Support 
of Claim, VA-Form's 21-4138, June 2001 and August 2001).

Pursuant to its duty to assist the appellant in the 
development of his claim, VA requested the appellant's 
radiation dose assessment from both the Naval Environmental 
Health Center Detachment-Naval Dosimetry Center and the 
Defense Threat Reduction Agency (DTRA).  In April 2002, the 
Naval Environmental Health Center Detachment-Naval Dosimetry 
Center response indicated that the Naval Dosimetry Center 
maintains a computer registry of all Navy and Marine 
personnel occupational exposure to ionizing radiation, and 
that after searching the database, "no records were found" 
with respect to the appellant.  The DTRA response dated in 
June 2002 similarly indicated that, although the appellant 
was indeed aboard the USS SAN SABA from March 13, 1946 to 
July 3, 1946, a review of unit historical records shows that 
the USS SAN SABA, and thus the appellant, was not present in 
either Nagasaki or Hiroshima.  Rather, the closest known 
location of the USS SAN SABA and thus the appellant was 
Yokosuka, Japan, or approximately 400 miles from Hiroshima 
and 550 miles from Nagasaki.

Accordingly, although the appellant contends that he was 
exposed to ionizing radiation while aboard the USS SAN SABA 
in Nagasaki harbor, the objective evidence of record such as 
Naval Environmental Health Center Detachment-Naval Dosimetry 
Center records and DTRA records shows that he was not exposed 
to ionizing radiation during active military service.  
Moreover, the appellant was also at least 400-550 miles away 
from either Hiroshima or Nagasaki while aboard the USS SAN 
SABA.  

In sum, the absence of competent evidence establishing that 
the veteran was exposed to ionizing radiation does not 
require any further development of this claim, to include 
forwarding the claim to the Under Secretary for Benefits.  
Wandel v. West, 11 Vet. App. 200 (1998).  Thus, the appellant 
is also not entitled to service-connection pursuant to the 
provisions contained within 38 C.F.R. § 3.311 (2004).

Although service connection for prostate cancer is not 
warranted on either a presumptive basis pursuant to 38 C.F.R. 
§ 3.309(d) (2004) or on the basis of manifestation of a 
radiogenic diseases pursuant to 38 C.F.R. § 3.311 (2004), VA 
must also ascertain whether there is any other basis to 
indicate that the disorder was incurred by any incident of 
military service.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

With respect to Hickson element (1), current disability, the 
Board reiterates that the appellant was initially diagnosed 
with prostate cancer in March 2001. Moreover, the appellant's 
private and VA medical records dated from March 2001 to 
October 2001 also indicate on-going treatment for prostate 
cancer.  Therefore, the current disability requirement is 
met.

The next consideration is Hickson element (2), in-service 
incurrence.  The appellant's service medical records are 
devoid of any indication of in-service treatment for or 
diagnosis with prostate cancer.  For example, the appellant's 
service medical examination records upon entry and discharge 
from active service dated in July 1945 and August 1946 
respectively show that his genitourinary system was normal.  
Furthermore, the appellant's in-service treatment records 
also do not show any in-service treatment for of complaints 
of prostate cancer or exposure to ionizing radiation.  
Rather, the first evidence of prostate cancer is contained 
within the appellant's private medical records dated in March 
2001, or approximately 55 years after the appellant's 
discharge from active service.  Thus, the in-service 
incurrence element is not met.

Even assuming that such a service-incident element could be 
found, there is no competent and credible medical evidence 
indicating that the appellant's prostate cancer has a nexus 
to service.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(The Board has the fundamental authority to decide a claim in 
the alternative.).

The only evidence of record that addresses the existence of a 
causal connection between his current prostate cancer and his 
active military service are his own lay statements.  With 
respect to the appellant's contentions that his prostate 
cancer is related to service, the appellant is a layperson 
without medical training, and is simply not qualified to 
render medical opinions as to maters such as diagnosis and 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight or probative value.  See Espiritu, 
supra.  Absent competent evidence of a causal nexus between 
his prostate cancer and service, the appellant is not 
entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for prostate cancer.  As such, that 
doctrine is not applicable in the instant appeal and his 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for right leg disability is 
denied.

Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to ionizing radiation is 
denied.


	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


